UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6276



MARK AUBREY WILLIAMS,

                                            Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA JUSTICE COMMITTEE; AT-
TORNEY GENERAL OF THE STATE OF SOUTH CAROLINA,
T. TRAVIS MEDLOCK,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-94-2500-3-18-BC)


Submitted:   July 10, 1997                 Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Aubrey Williams, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his Fed.

R. Civ. P. 60(b) motion. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Williams v. State of
South Carolina Justice Comm., No. CA-94-2500-3-18-BC (D.S.C. Feb.

5, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2